UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-1392



THOMAS T. POSTON,

                                               Plaintiff - Appellant,

          versus


COMMISSIONER OF SOCIAL SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Dennis W. Shedd, District Judge.
(CA-98-3789-6)


Submitted:   August 30, 2000              Decided:   September 6, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas T. Poston, Appellant Pro Se.    Carol S. Prescott, SOCIAL
SECURITY ADMINISTRATION, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas T. Poston appeals the district court’s order granting

summary judgment to the Commissioner on Poston’s action seeking

review of the denial of Social Security disability benefits.   This

case was referred to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (1994).   The magistrate judge recommended that sum-

mary judgment be granted to the Commissioner. Poston, who was rep-

resented by counsel in the district court, failed to object to the

magistrate judge’s report.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of the report and recommendation.   See Wells v. Shriners

Hosp., 109 F.3d 198, 199-201 (4th Cir. 1997) (holding that coun-

seled party’s failure to timely file objections to magistrate

judge’s recommendation waives his right to appeal). Because Poston

did not file objections, he waived appellate review.   Accordingly,

we dismiss this appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                 2